Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because none of the claimed structural features are labeled in the drawings filed on 07/09/2021; specifically, the drawings do not have labels for the claimed body structure, the top, the opening, the protective support structure, and the engaging element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 discloses “a water sprinkler head” twice, once in line 1 and again in line 2. This is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one “sprinkler head” in the claimed device. 
Independent claim 1 discloses: “wherein the protective device is optionally pre-attached to the water sprinkler head or attachable/detachable to the water sprinkler head”. The term “optionally” renders the claim indefinite because it is not known if its succeeding limitations are required by the claim or not. In other words, the term does not positively claim the protective device being neither pre-attached nor attachable/detachable to the sprinkler head.  
The term “long neck” in claim 6 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what exactly constitutes a long neck sprinkle head, i.e. it is not clear what length the neck needs to have in order to be considered “long”.
Claims 2-8 are indefinite for depending on claim 1. 
Independent claim 9 discloses “a water sprinkler head” twice, once in line 1 and again in line 4. This is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one “sprinkler head” in the claimed device.
Independent claim 9 discloses: “wherein the protective device is optionally pre-attached to the water sprinkler head or attachable/detachable to the water sprinkler head”. The term “optionally” renders the claim indefinite because it is not known if its succeeding limitations are required by the claim or not. In other words, the term does not positively claim the protective device being neither pre-attached nor attachable/detachable to the sprinkler head.  
The term “long neck” in claim 14 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what exactly constitutes a long neck sprinkle head, i.e. it is not clear what length the neck needs to have in order to be considered “long”.
Claims 10-16 are indefinite for depending on claim 9. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hough (U.S. 5,918,814).
Regarding claim 1, Hough teaches a protective device (10) for a water sprinkler head (200), comprising a body structure (20) configured to enclose the water sprinkler head (as seen in Fig 19), the body structure comprising: 
a top (21) with an opening (28) to allow the water sprinkler head to rise up to distribute water to irrigate a plant or grass of a landscape (as disclosed in col 3, lines 49-50), and 
a protective support structure (defined by shoulders 22) having an engaging element (defined by spikes 60) configured to allow the protective device to engage with a site of ground or grass (as disclosed in col 3, lines 55-60), 
wherein the protective device is optionally pre-attached to the water sprinkler head or attachable/detachable to the water sprinkler head (the protective device 10 is attachable and detachable from the sprinkler head 200, as seen in Fig 19 the user can pull the device 10 out of the ground and it will free the sprinkler head, i.e. is detachable) in that the protective device is configured to releasably engage the water sprinkler head when it rises up from the ground to irrigate the plant or grass and release the water sprinkler head to allow it to retreat to the ground when it completes irrigating the plant or grass (the opening 28 defines a releasable engagement with the sprinkler head that allows for the head to rise freely through the opening in order to reach an extended position for watering its surrounding, such as plants or grass; when irrigation is done, the sprinkler head is then free to retreat to the ground, as seen in Fig 19).  
Regarding claim 2, Hough teaches the protective device according to claim 1, wherein the top (21) and the protective structure (22) are permanently joined (21 and 22 are permanently joined, as seen in Fig 4) or detachably joined.  
Regarding claim 3, Hough teaches the protective device according to claim 1, wherein the engaging element comprises two or more stakes configured to provide a hold on the ground or grass or to be driven to the ground (the engagement element 60 is disclosed as spikes 60, i.e. stakes; wherein there is at least four stakes used, as seen in Fig 1, where a stake is placed through each hole 23).  
Regarding claim 4, Hough teaches the protective device according to claim 1, having a larger side (top side of body 20) and a smaller side (bottom side of body 20) of a funnel shape (as seen in the side view of Fig 3, body 20 is tapered, i.e. funnel shape), the larger side being the top side (the top side of boy 20 has a larger surface area than the bottom side).  
Regarding claim 5, Hough teaches the protective device according to claim 1, having a larger side (defined by area covered by edge 29) and a smaller side (defined by area covered by hole 28) of a funnel shape (28 and 29 are of a tapered shape, i.e. funnel shape), the smaller side being the top side (the circumference of smaller side 28, which is on the top side, is smaller than the circumference of 29).  
Regarding claim 6, Hough teaches the protective device according to claim 3, wherein the water sprinkler head is a long neck water sprinkler head (as disclosed in col 3, lines 49-50, the device is configured to allow a sprinkler head to protrude from body 20; therefore, the sprinkler is deemed to be a long neck water sprinkler, i.e. a riser sprinkler), and the protective support structure includes a clip (defined by spike attachment holes 23) to engage the two or more stakes (the stakes 60 engage in a secure manner with the attachment holes 23, the holes act as a clip for securing the stakes; alternatively, Figs 9, shows an alternate way of securing the stakes to the protective support, by way of a press-fit, which can be broadly interpreted as a clip, since the stake tapered head 81 of the stake will be clipped onto its respective hole by way of friction, thus this can be considered a clip since a clip acts as a fastener by definition). Note: claimed details regarding the structure of the sprinkler are not part of the claimed device, since the preamble reads “a protective device for a water sprinkler head”. Therefore, the prior art does not necessarily need to include the details of the sprinkler head in order to anticipate the claim. In other words, the claimed device relates to only the protective device, not the sprinkler head itself. 
Regarding claim 7, Hough teaches the protective device according to claim 1, which is formed from a material comprising one or more of a plastics, a ceramic material, concrete, a glass composition, a metallic material, a wooden material, or any combinations thereof (col 3, lines 28-35 disclose that the device can be made with any known material, such as plastic).  

 Note: Although the claims 9-16 are directed to a “method of fabricating a protective device”, they do not positively claim any method steps relating to fabrication of the device.
Regarding claim 9, Hough teaches a method of fabricating a protective device (10) for a water sprinkler head (200), comprising providing a design of the protective device (design seen in Figs 1-5), and fabricating the protective device according to the design (end product seen in Fig 4), 
wherein the protective device comprises a body structure (20) configured to enclose the water sprinkler head (as seen in Fig 19), the body structure comprising: 
a top (21) with an opening (28) to allow the water sprinkler head to rise up to distribute water to irrigate a plant or grass of a landscape (as disclosed in col 3, lines 49-50), and 
a protective support structure (defined by shoulders 22) having an engaging element (defined by spikes 60) configured to allow the protective device to engage with a site of ground or grass (as disclosed in col 3, lines 55-60), 
wherein the protective device is optionally pre-attached to the water sprinkler head or attachable/detachable to the water sprinkler head (the protective device 10 is attachable and detachable from the sprinkler head 200, as seen in Fig 19 the user can pull the device 10 out of the ground and it will free the sprinkler head, i.e. is detachable) in that the protective device is configured to releasably engage the water sprinkler head when it rises up from the ground to irrigate the plant or grass and release the water sprinkler head to allow it to retreat to the ground when it completes irrigating the plant or grass (the opening 28 defines a releasable engagement with the sprinkler head that allows for the head to rise freely through the opening in order to reach an extended position for watering its surrounding, such as plants or grass; when irrigation is done, the sprinkler head is then free to retreat to the ground, as seen in Fig 19).  
Regarding claim 10, Hough teaches the method according to claim 9, wherein the top (21) and the protective structure (22) are permanently joined (21 and 22 are permanently joined, as seen in Fig 4) or detachably joined.  
Regarding claim 11, Hough teaches the method according to claim 9, wherein the engaging element comprises two or more stakes configured to provide a hold on the ground or grass or to be driven to the ground (the engagement element 60 is disclosed as spikes 60, i.e. stakes; wherein there is at least four stakes used, as seen in Fig 1, where a stake is placed through each hole 23).  
Regarding claim 12, Hough teaches the method according to claim 9, having a larger side (top side of body 20) and a smaller side (bottom side of body 20) of a funnel shape (as seen in the side view of Fig 3, body 20 is tapered, i.e. funnel shape), the larger side being the top side (the top side of boy 20 has a larger surface area than the bottom side).  
Regarding claim 13, Hough teaches the method according to claim 9, having a larger side (defined by area covered by edge 29) and a smaller side (defined by area covered by hole 28) of a funnel shape (28 and 29 are of a tapered shape, i.e. funnel shape), the smaller side being the top side (the circumference of smaller side 28, which is on the top side, is smaller than the circumference of 29).  
Regarding claim 14, Hough teaches the method according to claim 9, wherein the water sprinkler head is a long neck water sprinkler head (as disclosed in col 3, lines 49-50, the device is configured to allow a sprinkler head to protrude from body 20; therefore, the sprinkler is deemed to be a long neck water sprinkler, i.e. a riser sprinkler), and the protective support structure includes a clip (defined by spike attachment holes 23) to engage the two or more stakes (the stakes 60 engage in a secure manner with the attachment holes 23, the holes act as a clip for securing the stakes; alternatively, Figs 9, shows an alternate way of securing the stakes to the protective support, by way of a press-fit, which can be broadly interpreted as a clip, since the stake tapered head 81 of the stake will be clipped onto its respective hole by way of friction, thus this can be considered a clip since a clip acts as a fastener by definition). Note: claimed details regarding the structure of the sprinkler are not part of the claimed method, since the preamble reads “a method of fabricating a protective device for a water sprinkler head”. Therefore, the prior art does not necessarily need to include the details of the sprinkler head in order to anticipate the claim. In other words, the claimed method relates to only the protective device, not the sprinkler head itself.
Regarding claim 15, Hough teaches the method according to claim 9, wherein which is formed from a material comprising one or more of a plastics, a ceramic material, concrete, a glass composition, a metallic material, a wooden material, or any combinations thereof (col 3, lines 28-35 disclose that the device can be made with any known material, such as plastic).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hough (U.S. 5,918,814) in view of Jung (U.S. 8,517,286).
Regarding claim 8, Hough teaches the protective device according to claim 7. However, Hough fails to teach the device formed of a metallic material; wherein the metallic material is a metallic sheet, metallic rod, or metallic wire.  
Jung teaches a sprinkler head protector made out of a metal sheet (col 2, line 65).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hough to incorporate the teachings of Jung to form the device of a material comprising a metallic sheet in order to make use of the mechanical properties of such material, such as longevity, manufacturability, and abundance. Alternatively, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made to make the device with a material that comprises a metallic sheet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Since the prior art teaches all of the claimed subject matter, picking a suitable material to use, is considered an obvious design choice. 
Regarding claim 16, Hough teaches the method according to claim 9. However, Hough does not teach the device formed of a metallic material, wherein the metallic material is a metallic sheet, metallic rod, or metallic wire.
Jung teaches a sprinkler head protector made out of a metal sheet (col 2, line 65).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hough to incorporate the teachings of Jung to form the device of a material comprising a metallic sheet in order to make use of the mechanical properties of such material, such as longevity, manufacturability, and abundance. Alternatively, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made to make the device with a material that comprises a metallic sheet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Since the prior art teaches all of the claimed subject matter, picking a suitable material to use, is considered an obvious design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752